Case 1:21-cv-00943-NYW Document 37 Filed 08/13/21 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 21-cv-00943-NYW

ELIDE FIRE USA, LLC, a New York Corporation,

       Plaintiff,

v.

AUTO FIRE GUARD, LLC, a Colorado limited liability company,
GRANT VAN DER JAGT, and
DOES 1-10, inclusive,

       Defendants.

                                              ORDER

Magistrate Judge Nina Y. Wang

       This matter comes before the court on Defendant’s Motion to Strike the First Amended

Complaint (the “Motion” or “Motion to Strike”) [#34, filed August 11, 2021]. This court considers

the Motion pursuant to 28 U.S.C. § 636(c) and the Order of Reference dated July 30, 2021. [#29]. 1



1
  This court has obtained consent to magistrate judge jurisdiction for all purposes from Plaintiff
Elide Fire USA, LLC and Defendant Auto Fire Guard, LLC. See [#25]. However, because
Defendant Grant Van Der Jagt was added as a Defendant after the Consent/Nonconsent Form was
filed, see [#25; #30], and has not yet appeared in this case, he has not consented to magistrate judge
jurisdiction. See D.C.COLO.LCivR 72.2(f) (requiring that newly added or newly served parties
be given opportunity to consent to magistrate-judge jurisdiction). The court nevertheless finds that
it has authority to rule on this motion. “The Tenth Circuit Court of Appeals has not explicitly
stated whether a ruling on a motion to strike under Fed. R. Civ. P. 12(f) is dispositive.” Chung v.
Lamb, No. 14-cv-03244-WYD-KLM, 2016 WL 11548167, at *1 n.2 (D. Colo. Aug. 30, 2016).
However, courts in this District have concluded that “when the Rule 12(f) motion to strike is not
dispositive of any party’s claims or defenses, the Magistrate Judge retains authority to enter an
order disposing of the motion.” Id.; see also Menapace v. Alaska Nat’l Ins. Co., No. 20-cv-00053-
REB-STV, 2021 WL 2012324, at *1 n.1 (D. Colo. May 20, 2021); cf. Ramos v. Hertz Corp., No.
17-cv-02576-CMA-NRN, 2018 WL 4635972, at *3 (D. Colo. Sept. 26, 2018) (denying motion to
strike affirmative defenses in an order where the plaintiff sought “a definitive dispositive ruling
that [the defendant] necessarily insured the subject vehicle”). Because the resolution of this
Motion to Strike is not dispositive of any claim, defense, or party in this action, this court has
Case 1:21-cv-00943-NYW Document 37 Filed 08/13/21 USDC Colorado Page 2 of 9




After carefully considering the Parties’ briefing, the applicable case law, and the entire docket, I

respectfully DENY the Motion to Strike.

                                         BACKGROUND

       Plaintiff Elide Fire USA, LLC (“Plaintiff”) initiated this action in the United States District

Court for the District of Colorado on April 5, 2021. See generally [#2]. According to Plaintiff,

Auto Fire Guard, LLC (“AFG”) infringed upon Plaintiff’s patent, United States Patent No.

6,796,382. [Id.]. The case was directly assigned to the undersigned. [#5]. On June 1, 2021,

Plaintiff moved for a clerk’s entry of default against AFG, see [#10], and default was entered that

same day. [#11]. On June 2, 2021, defense counsel entered a special entry of appearance to contest

the entry of default on the basis that AFG had not been properly served. See [#12]. On June 30,

2021, this court held a status conference at which the Parties discussed the status of service on

AFG. [#20]. 2 Defense counsel indicated that he was not authorized to accept service on behalf of

AFG nor authorized to waive service on its behalf. [Id.]. The court directed the Parties to confer

on the issue of service and set a deadline for a motion seeking alternative service for July 9, 2021.

[Id.]. On July 8, 2021, the Parties stipulated to vacatur of the Clerk’s entry of default, [#21], and

the entry of default was vacated. [#22]. Plaintiff and AFG consented to magistrate judge

jurisdiction on July 29, 2021. [#25].




authority to enter an order disposing of the Motion to Strike, notwithstanding the lack of consent
from Defendant Grant Van Der Jagt.
2
  The June 30, 2021 Status Conference was the second Status Conference set in this matter. On
June 7, 2021, this court set a Status Conference for June 15, 2021 due to the Parties’ failure to file
the Consent/Nonconsent Form by the court-ordered deadline. See [#13]. After Plaintiff failed to
appear at the Status Conference, see [#15], the court issued an Order to Show Cause as to why this
court should not recommend dismissal of this case for failure to prosecute and for failure to comply
with a court order. [#14]. After Plaintiff responded to the Order to Show Cause, [#17], the court
discharged the Order to Show Cause and set the June 30 Status Conference. [#18].

                                                  2
Case 1:21-cv-00943-NYW Document 37 Filed 08/13/21 USDC Colorado Page 3 of 9




       On August 3, 2021, Plaintiff filed Plaintiff’s First Amended Complaint Against Defendants

for Patent Infringement; Unfair Competition; and Colorado Consumer Protection Act C.R.S. § 6-

1-101, Et Seq. (the “Amended Complaint”) as a matter of right pursuant to Rule 15 of the Federal

Rules of Civil Procedure. 3 See [#30]. In so doing, Plaintiff added Grant Van Der Jagt (“Mr. Van

Der Jagt”), who Plaintiff alleges is “an officer and director of defendant AFG,” as a defendant in

this matter. [Id. at ¶ 12]. In addition, Plaintiff added claims of false advertising under the Lanham

Act, 15 U.S.C. § 1125, and the Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-101, et

seq., against both Defendants. [Id. at 8-11]. AFG filed the instant Motion on August 11, 2021,

seeking to Strike the Amended Complaint pursuant to Rule 12(f). [#34]. The same day, Plaintiff

filed a Response in opposition, [#35], and AFG filed a Reply on August 13, 2021. [#36]. Being

fully advised in the premises, I consider the Parties’ arguments below.

                                      LEGAL STANDARD

       Rule 12(f) of the Federal Rules of Civil Procedure permits a district court to strike from a

pleading “any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

“The purpose of Rule 12(f) is to save the time and money that would be spent litigating issues that

will not affect the outcome of the case.” United States v. Smuggler-Durant Mining Corp., 823 F.

Supp. 873, 875 (D. Colo. 1993). However, motions to strike under Rule 12(f) are disfavored.

United States v. Shell Oil Co., 605 F. Supp. 1064, 1085 (D. Colo. 1985) (citing 5 Wright & Miller,

Federal Practice and Procedure § 1380, at 783 (1969)); see also Sierra Club v. Tri-State Generation

& Transmission Ass’n, Inc., 173 F.R.D. 275, 285 (D. Colo. 1997) (describing Rule 12(f) motions


3
  Rule 15 provides that “[a] party may amend its pleading once as a matter of course within . . . 21
days after service of a responsive pleading or 21 days after service of a motion under Rule 12(b),
(e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B). AFG filed a motion to dismiss on
July 22, 2021. [#23]. Thus, Plaintiff’s Amended Complaint was timely filed as a matter of course
pursuant to Rule 15.

                                                 3
Case 1:21-cv-00943-NYW Document 37 Filed 08/13/21 USDC Colorado Page 4 of 9




as a “generally-disfavored, drastic remedy”). Motions to strike are usually only granted when the

allegations in the complaint have no bearing on the controversy and the movant can show that it

has been prejudiced. Sierra Club v. Young Life Campaign, Inc., 176 F. Supp. 2d 1070, 1086 (D.

Colo. 2001). Indeed, “[e]ven where the challenged allegations fall within the categories set forth

in the rule, a party must usually make a showing of prejudice before the court will grant a motion

to strike.” Id. at 1085.

                                           ANALYSIS

        In its Motion to Strike, AFG asserts two bases for striking Plaintiff’s Amended Complaint

under Rule 12(f): first, AFG argues that “two of the newly asserted causes of action [in the

Amended Complaint] have already essentially been asserted against Defendant and newly named

Defendant Grant Van Der Jagt in a separate lawsuit before this Court, 1:21-cv-01362-

[CMA-]NRN, and thus the [Amended Complaint] is redundant,” see [#34 at 1]; second, AFG

argues that the Amended Complaint should be stricken due to Plaintiff’s failure to comply with

this District’s Local Rules of Practice. [Id. at 3]. The court addresses these arguments in turn.

        Redundancy of Claims. “Redundant matters consist of allegations that constitute a

needless repetition of other averments or which are wholly foreign to the issue to be decided.”

Johnson v. Pinnacle Credit Servs., LLC, No. 15-cv-00663-WYD-NYW, 2015 WL 6700599, at *2

(D. Colo. Sept. 14, 2015), report and recommendation adopted, 2015 WL 6689573 (D. Colo. Nov.

3, 2015). AFG asserts that the Amended Complaint is redundant, and should therefore be stricken,

because “the alleged misconduct of the defendants identified in the [Amended Complaint] is

identical to that alleged in” Civil Action No. 21-cv-01362-CMA-NRN, a case currently pending

in this District. [#34 at 2-3]. According to AFG, “Plaintiff is seeking relief for the same conduct

in two lawsuits in this Court, thereby wasting judicial resources, unreasonably and vexatiously



                                                 4
Case 1:21-cv-00943-NYW Document 37 Filed 08/13/21 USDC Colorado Page 5 of 9




expanding litigation over the same conduct, and seeking two bites of the apple for relief.” [Id. at

3]. AFG argues that, for this reason, the Amended Complaint should be stricken as redundant.

[Id. at 1].

        In response, Plaintiff asserts that it filed the Amended Complaint and its additional claims

“with the intent of proceeding against Mr. Van Der Jagt [in this case] and dismissing the [other]

case.” [#35 at 2]. Plaintiff states that its “desire to handle the claims from both matters in [a]

single proceeding was communicated with Defendant’s counsel . . . in the parties’ telephonic 26f

conference call on July 22, 2021.” [Id.]. 4 Plaintiff’s counsel, as an officer of the court, is bound

by the Rules of Professional Conduct, the Federal Rules of Civil Procedure, and the Local Rules

of Attorney Conduct. Bartch v. Barch, No. 18-cv-03016-MSK-NYW, 2019 WL 10255031, at *3

(D. Colo. Dec. 9, 2019); see also Selsor v. Kaiser, 81 F.3d 1492, 1501 (10th Cir. 1996) (observing

that, as officers of the court, statements of attorneys to the court are virtually made under oath).

Plaintiff’s counsel has represented to the court that he does not intend to proceed on allegedly

duplicitous claims in multiple lawsuits, but instead intends to proceed in only in this matter, and

that this intention was communicated to defense counsel. See [#35 at 2]. The court accepts this

representation, including the representation that Plaintiff intends to dismiss the other pending

lawsuit, as true, and thus, AFG’s concerns related to duplicative litigation, “wasting judicial

resources,” or “expanding litigation over the same conduct” are not present here. 5



4
 Plaintiff does not explain why it has not voluntarily dismissed its case in Civil Action No. 21-cv-
01362-CMA-NRN in the three weeks since it represented its intention to do so. See generally
[#35].
5
  In its Reply, AFG asserts that Plaintiff’s representation that it informed AFG of its intent to
dismiss the separate matter is “false[].” [#36 at 2]. To the extent that there is any dispute between
the Parties concerning what was or was not discussed during the Parties’ Rule 16(f) conference,
“[a]ny doubt about whether the challenged material is redundant . . . should be resolved in favor
of the non-moving party.” 5C Wright & Miller, supra, § 1382.

                                                 5
Case 1:21-cv-00943-NYW Document 37 Filed 08/13/21 USDC Colorado Page 6 of 9




         Moreover, AFG has not asserted or shown that it will be prejudiced absent its requested

relief. See generally [#34]. A party must generally make a showing of prejudice before a court

may grant a motion to strike, Young Life Campaign, 176 F. Supp. 2d at 1086, as striking pleadings

or allegations is “a generally-disfavored, drastic remedy.” Tri-State Generation, 173 F.R.D. at

285. As AFG acknowledges, see [#34 at 2], it has not been served in the separate matter, has not

entered an appearance in that matter, and thus has not been required to mount any substantive

defense to Plaintiff’s claims in that matter, so as to demonstrate that AFG has been or is being

required to participate in duplicative litigation. The court, therefore, cannot conclude that AFG

will be prejudiced by denying the Motion to Strike, particularly in light of Plaintiff’s counsel’s

representation that he intends to dismiss the separate matter. The court thus finds no basis for

striking the Amended Complaint on redundancy grounds.

         Failure to Comply with the Local Rules. In the alternative, AFG asserts that the Amended

Complaint must be stricken for failure to comply with Local Rule 15.1, which requires that “[a]

party other than an unrepresented prisoner who files an amended pleading under Fed. R. Civ. P.

15(a)(1) . . . shall file a separate notice of filing the amended pleading and shall attach as an exhibit

a copy of the amended pleading which strikes through . . . the text to be deleted and underlines . . .

the text to be added.” D.C.COLO.LCivR 15.1. AFG argues that, because Plaintiff did not file a

red-lined version of the Amended Complaint as an exhibit, the Amended Complaint “has been

improperly filed and is immaterial.” [#34 at 3]. Plaintiff does not respond to this argument. See

[#35].

         AFG is correct that Plaintiff failed to comply with Local Rule 15.1 by failing to file a notice

of filing the amended pleading and failing to submit a red-lined version of the Amended Complaint

as an exhibit. While AFG is correct that the violation of the Local Rules of Civil Practice may



                                                   6
Case 1:21-cv-00943-NYW Document 37 Filed 08/13/21 USDC Colorado Page 7 of 9




lead to repercussions, including striking of a filing, see e.g., Muller v. Perdue, 744 F. App’x 555,

560 (10th Cir. 2018) (unpublished) (finding no abuse of discretion for the striking of filings for

violating the district court’s local rules), the court declines to strike the Amended Complaint on

this basis. See Fed. R. Civ. P. 1 (directing courts to construe and apply the Federal Rules of Civil

Procedure “to secure the just, speedy, and inexpensive determination of every action and

proceeding”). This court has instructed the Parties on multiple occasions of its intent to proceed

expeditiously and efficiently in this matter. Due to numerous well-documented issues concerning

disputes over service, the progress of this case has already been delayed unnecessarily; although

this case was filed over four months ago, this court has not yet been able to enter a Scheduling

Order so as to proceed with the merits of this case. Striking the Amended Complaint would

contribute to additional undue delay. Indeed, AFG does not argue, and this court does not find,

that failure to comply with Local Rule 15.1 would warrant dismissal of Plaintiff’s case. Thus,

striking the Amended Complaint would work only to require Plaintiff to re-file his Amended

Complaint with the required attachments, thereby unnecessarily extending AFG’s deadline to

answer the Amended Complaint; the court does not find that this is in the interest of judicial

economy, particularly where the issue identified by AFG may be easily remedied by a court order

directing Plaintiff to file an out-of-time notice of amended pleading and red-lined Amended

Complaint.

       Moreover, AFG does not cite any authority for its assertion that, because Plaintiff failed to

comply with the Local Rules, the Amended Complaint is “immaterial.”                See [#34 at 3].

“‘Immaterial’ matter is that which has no essential or important relationship to the claim for relief

or the defenses being pleaded, or a statement of unnecessary particulars in connection with and

descriptive of that which is material.” 5C Wright & Miller, supra, § 1382. The Amended



                                                 7
Case 1:21-cv-00943-NYW Document 37 Filed 08/13/21 USDC Colorado Page 8 of 9




Complaint, which sets forth the nature and basis of Plaintiff’s claims in this lawsuit, is material in

this matter. The court finds that AFG has not met its burden of demonstrating that striking the

Amended Complaint is warranted here. 6

                                          CONCLUSION

       For these reasons, it is hereby ORDERED that:

       (1)     Defendant’s Motion to Strike the First Amended Complaint [#34] is DENIED;

       (2)     Plaintiff shall file a notice of amended pleading and a red-lined version of the

               Amended Complaint on or before August 16, 2021. Such filing shall not be

               construed as a second amended complaint, and the Amended Complaint [#30]

               REMAINS the operative pleading in this action; and

       (3)     AFG shall answer or otherwise respond to the Amended Complaint within 14 days

               of the entry of this Order; and

       (4)     On or before August 23, 2021, Plaintiff shall file a Status Report in this case

               addressing the status of Civil Action No. 21-cv-01362-CMA-NRN, Elide Fire

               USA, Corp. v. Auto Fire Guard, LLC et al. and Plaintiff’s intent to proceed in that

               matter.




6
  In its Response, Plaintiff “requests this Court on its own, under Rule 11 subsection (c)(3), to issue
an order to Defendant and its attorney to show cause why the filing of this Motion and their related
gamesmanship tactics have not violated Rule 11(b) and further why they should not be jointly
sanctioned.” [#35 at 4]. The Local Rules provide that “[a] motion shall not be included in a
response or reply to the original motion. A motion shall be filed as a separate document.”
D.C.COLO.LCivR 7.1(d). Thus, to the extent Plaintiff requests that this court issue an order to
show cause or that it impose sanctions on AFG or its counsel, this request is not properly before
the court.

                                                  8
Case 1:21-cv-00943-NYW Document 37 Filed 08/13/21 USDC Colorado Page 9 of 9




DATED: August 13, 2021                   BY THE COURT:


                                         _________________________
                                         Nina Y. Wang
                                         United States Magistrate Judge




                                     9
